       Case 5:20-cv-03664-LHK Document 210 Filed 06/30/21 Page 1 of 6




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP

 2 Andrew H. Schapiro (admitted pro hac vice)       Diane M. Doolittle (CA Bar No. 142046)
   andrewschapiro@quinnemanuel.com                  dianedoolittle@quinnemanuel.com
 3 191 N. Wacker Drive, Suite 2700                  555 Twin Dolphin Drive, 5th Floor
   Chicago, IL 60606                                Redwood Shores, CA 94065
 4
   Telephone: (312) 705-7400                        Telephone: (650) 801-5000
 5 Facsimile: (312) 705-7401                        Facsimile: (650) 801-5100

 6 Stephen A. Broome (CA Bar No. 314605)            Josef Ansorge (admitted pro hac vice)
   stephenbroome@quinnemanuel.com                   josefansorge@quinnemanuel.com
 7 Viola Trebicka (CA Bar No. 269526)               1300 I. Street, N.W., Suite 900
                                                    Washington, D.C. 20005
 8 violatrebicka@quinnemanuel.com                   Telephone: 202-538-8000
   865 S. Figueroa Street, 10th Floor               Facsimile: 202-538-8100
 9 Los Angeles, CA 90017
   Telephone: (213) 443-3000
10 Facsimile: (213) 443-3100

11
   Jonathan Tse (CA Bar No. 305468)                 Jomaire A. Crawford (admitted pro hac vice)
12 jonathantse@quinnemanuel.com                     jomairecrawford@quinnemanuel.com
   50 California Street, 22nd Floor                 51 Madison Avenue, 22nd Floor
13 San Francisco, CA 94111                          New York, NY 10010
                                                    Telephone: (212) 849-7000
   Telephone: (415) 875-6600                        Facsimile: (212) 849-7100
14 Facsimile: (415) 875-6700

15
     Attorneys for Defendant Google LLC
16
                                  UNITED STATES DISTRICT COURT
17
                   NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
18
                                                     Case No. 5:20-cv-03664-LHK-SVK
19    CHASOM BROWN, WILLIAM BYATT,
      JEREMY DAVIS, CHRISTOPHER                      DEFENDANT GOOGLE LLC’S
20    CASTILLO, and MONIQUE TRUJILLO,                ADMINISTRATIVE MOTION TO SEAL
      individually and on behalf of all similarly    OPPOSITION TO PLAINTIFFS’
21    situated,                                      MOTION TO COMPEL REGARDING
                                                     DISPUTE P3
22          Plaintiffs,
23                                                   Referral: Hon. Susan van Keulen, USMJ
                   v.
24    GOOGLE LLC,
25          Defendant.
26

27

28
                                                               Case No. 5:20-cv-03664-LHK-SVK
        GOOGLE’S ADMINISTRATIVE MOTION TO SEAL OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL
                                                                     REGARDING DISPUTE P3
        Case 5:20-cv-03664-LHK Document 210 Filed 06/30/21 Page 2 of 6




 1     I.     INTRODUCTION
 2            Pursuant to Civil Local Rules 7-11 and 79-5, Defendant Google LLC (“Google”) respectfully

 3 seeks to seal certain portions of the Opposition to Plaintiffs’ Motion to Compel Regarding Dispute P3

 4 (“Opposition”) and Exhibit 1 of the Opposition, which contains non-public, sensitive confidential and

 5 proprietary business information that could affect Google’s competitive standing and may expose

 6 Google to increased security risks if publicly disclosed, including the various types of Google’s

 7 internal identifiers/cookies and their proprietary functions. The Court previously granted Google’s

 8 motions to seal the same or substantively similar information it seeks to seal now, including in Dkt.

 9 Nos. 152, 160, 172, 190. On the same bases, the Court also sealed the April 29, 2021 hearing (Dkt.

10 No. 143), the April 29, 2021 hearing transcript (Dkt. No. 174), the June 2, 2021 hearing (Dkt. No.

11 183), and the June 2, 2021 hearing transcript (Dkt. No. 197). This information is highly confidential

12 and should be protected.

13            This Administrative Motion pertains to the following information contained in the Opposition:

14    Document                             Portions to be Filed Under Seal             Party Claiming
                                                                                       Confidentiality
15    Opposition                           Portions Highlighted in Yellow at 4, 5,     Google
                                           6, 7, 8
16

17    Ex. 1, Google’s May 24, 2021         Portions Highlighted in Yellow at 4, 8,     Google
      Responses and Objections to          9
18    Plaintiffs’ Notice of Rule
      30(b)(6) Deposition
19

20
      II.     LEGAL STANDARD
21
              A party seeking to seal material must “establish[] that the document, or portions thereof, are
22
     privileged, protectable as a trade secret or otherwise entitled to protection under the law” (i.e., is
23
     “sealable”). Civ. L.R. 79-5(b). The sealing request must also “be narrowly tailored to seek sealing
24
     only of sealable material.” Id.
25
              In the context of dispositive motions, materials may be sealed in the Ninth Circuit upon a
26
     showing that there are “compelling reasons” to seal the information. See Kamakana v. City & Cty. of
27
     Honolulu, 447 F.3d 1172, 1179-80 (9th Cir. 2006). However, a party seeking to seal information in a
28
     non-dispositive motion must show only “good cause.” Id. at 1179-80. The rationale for the lower
                                                  -1-                  Case No. 5:20-cv-03664-LHK-SVK
            GOOGLE’S ADMINISTRATIVE MOTION TO SEAL OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL
                                                                         REGARDING DISPUTE P3
        Case 5:20-cv-03664-LHK Document 210 Filed 06/30/21 Page 3 of 6




 1 standard with respect to non-dispositive motions is that “the public has less of a need for access to

 2 court records attached only to non-dispositive motions because these documents are often unrelated,

 3 or only tangentially related, to the underlying cause of action” and that as a result “[t]he public

 4 policies that support the right of access to dispositive motions, and related materials, do not apply with

 5 equal force to non-dispositive materials.” Kamakana, 447 F.3d at 1179; see also TVIIM, LLC v.

 6 McAfee, Inc., 2015 WL 5116721, at *1 (N.D. Cal. Aug. 28, 2015) (“Records attached to non-

 7 dispositive motions are not subject to the strong presumption of access.”) (citation omitted). Under the

 8 “good cause” standard, courts will seal statements reporting on a company’s users, sales, investments,

 9 or other information that is ordinarily kept secret for competitive purposes. See Hanginout, Inc. v.

10 Google, Inc., 2014 WL 1234499, at *1 (S.D. Cal. Mar. 24, 2014); Nitride Semiconductors Co. v.

11 RayVio Corp., 2018 WL 10701873, at *1 (N.D. Cal. Aug. 1, 2018) (granting motion to seal

12 “[c]onfidential and proprietary information regarding [Defendant]’s products” under “good cause”

13 standard) (Van Keulen, J.).

14           A discovery statement is non-dispositive, and thus the good cause standard applies. See e.g.

15 Pieterson v. Wells Fargo Bank, N.A., 2018 WL 10362631, at *2 (N.D. Cal. Nov. 8, 2018) (“The

16 parties have filed two separate motions to seal portions of the discovery letter briefs that are pending

17 before the Court. Because the sealing requests were made in conjunction with a non-dispositive

18 discovery motion, a showing under the good cause standard will suffice.”). Although the materials that

19 Google seeks to seal here easily meet the higher “compelling reasons” standard, the Court need only

20 consider whether these materials meet the lower “good cause” standard.

21 III.      THE ABOVE IDENTIFIED MATERIALS EASILY MEET THE “GOOD CAUSE”
             STANDARD AND SHOULD ALL BE SEALED
22
             Courts have repeatedly found it appropriate to seal documents that contain “business
23
     information that might harm a litigant’s competitive standing.” Nixon v. Warner Commc'ns, Inc., 435
24
     U.S. 589, 589-99 (1978). Good cause to seal is shown when a party seeks to seal materials that
25
     “contain[] confidential information about the operation of [the party’s] products and that public
26
     disclosure could harm [the party] by disclosing confidential technical information.” Digital Reg of
27
     Texas, LLC v. Adobe Sys., Inc., 2014 WL 6986068, at *1 (N.D. Cal. Dec. 10, 2014). Materials that
28
                                               -2-               Case No. 5:20-cv-03664-LHK-SVK
          GOOGLE’S ADMINISTRATIVE MOTION TO SEAL OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL
                                                                       REGARDING DISPUTE P3
        Case 5:20-cv-03664-LHK Document 210 Filed 06/30/21 Page 4 of 6




 1 could harm a litigant’s competitive standing may be sealed even under the “compelling reasons”

 2 standard. See e.g., Icon-IP Pty Ltd. v. Specialized Bicycle Components, Inc., 2015 WL 984121, at *2

 3 (N.D. Cal. Mar. 4, 2015) (information “is appropriately sealable under the ‘compelling reasons’

 4 standard where that information could be used to the company’s competitive disadvantage”) (citation

 5 omitted). Courts in this district have also determined that motions to seal may be granted as to

 6 potential trade secrets. See, e.g. United Tactical Sys., LLC v. Real Action Paintball, Inc.,2015 WL

 7 295584, at *3 (N.D. Cal. Jan. 21, 2015) (rejecting argument against sealing “that [the party] ha[s] not

 8 shown that the substance of the information . . . amounts to a trade secret”).

 9          Here, the Opposition and Exhibit 1 are comprised of confidential and proprietary information

10 regarding highly sensitive features of Google’s internal systems and operations that Google does not

11 share publicly. Specifically, this information provides details related to the various types of Google’s

12 internal identifiers/cookies and their proprietary functions. Such information reveals Google’s internal

13 strategies, system designs, and business practices for operating and maintaining many of its important

14 services while complying with its legal and privacy obligations.

15          Public disclosure of the above-listed information would harm Google’s competitive standing it

16 has earned through years of innovation and careful deliberation, by revealing sensitive aspects of

17 Google’s proprietary systems, strategies, and designs to Google’s competitors. That alone is a proper

18 basis to seal such information. See, e.g., Free Range Content, Inc. v. Google Inc., No. 14-cv-02329-

19 BLF, Dkt. No. 192, at 3-9 (N.D. Cal. May 3, 2017) (granting Google’s motion to seal certain sensitive

20 business information related to Google’s processes and policies to ensure the integrity and security of

21 a different advertising system); Huawei Techs., Co. v. Samsung Elecs. Co., No. 3:16-cv-02787-WHO,

22 Dkt. No. 446, at 19 (N.D. Cal. Jan. 30, 2019) (sealing confidential sales data because “disclosure

23 would harm their competitive standing by giving competitors insight they do not have”); Trotsky v.

24 Travelers Indem. Co., 2013 WL 12116153, at *8 (W.D. Wash. May 8, 2013) (granting motion to seal

25 as to “internal research results that disclose statistical coding that is not publically available”).

26          Moreover, if publicly disclosed, malicious actors may use such information to seek to

27 compromise Google’s internal identifier systems. Google would be placed at an increased risk of

28 cyber security threats. See, e.g., In re Google Inc. Gmail Litig., 2013 WL 5366963, at *3 (N.D. Cal.
                                              -3-               Case No. 5:20-cv-03664-LHK-SVK
         GOOGLE’S ADMINISTRATIVE MOTION TO SEAL OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL
                                                                      REGARDING DISPUTE P3
       Case 5:20-cv-03664-LHK Document 210 Filed 06/30/21 Page 5 of 6




 1 Sept. 25, 2013) (sealing “material concern[ing] how users’ interactions with the Gmail system affects

 2 how messages are transmitted” because if made public, it “could lead to a breach in the security of the

 3 Gmail system”). The security threat is an additional reason for this Court to seal the identified

 4 information.

 5            The information Google seeks to redact, including the internal identifiers/cookies and their

 6 functionalities, is the minimal amount of information needed to protect its internal systems and

 7 operations from being exposed to not only its competitors but also to nefarious actors who may

 8 improperly seek access to and disrupt these systems and operations. The “good cause” rather than the

 9 “compelling reasons” standard should apply but under either standard, Google’s sealing request is

10 warranted.

11   IV.      CONCLUSION

12            For the foregoing reasons, the Court should seal the identified portions of the Opposition and
13 Exhibit 1.

14
     DATED: June 30, 2021                         QUINN EMANUEL URQUHART &
15                                                SULLIVAN, LLP
16                                                 By       /s/ Andrew H. Schapiro
                                                     Andrew H. Schapiro (admitted pro hac vice)
17                                                   andrewschapiro@quinnemanuel.com
                                                     191 N. Wacker Drive, Suite 2700
18                                                   Chicago, IL 60606
19                                                   Telephone: (312) 705-7400
                                                     Facsimile: (312) 705-7401
20
                                                       Stephen A. Broome (CA Bar No. 314605)
21                                                     stephenbroome@quinnemanuel.com
                                                       Viola Trebicka (CA Bar No. 269526)
22                                                     violatrebicka@quinnemanuel.com
                                                       865 S. Figueroa Street, 10th Floor
23
                                                       Los Angeles, CA 90017
24                                                     Telephone: (213) 443-3000
                                                       Facsimile: (213) 443-3100
25
                                                       Diane M. Doolittle (CA Bar No. 142046)
26                                                     dianedoolittle@quinnemanuel.com
                                                       555 Twin Dolphin Drive, 5th Floor
27
                                                       Redwood Shores, CA 94065
28                                                     Telephone: (650) 801-5000
                                                -4-               Case No. 5:20-cv-03664-LHK-SVK
           GOOGLE’S ADMINISTRATIVE MOTION TO SEAL OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL
                                                                        REGARDING DISPUTE P3
     Case 5:20-cv-03664-LHK Document 210 Filed 06/30/21 Page 6 of 6




 1                                         Facsimile: (650) 801-5100

 2                                         Josef Ansorge (admitted pro hac vice)
                                           josefansorge@quinnemanuel.com
 3                                         Carl Spilly (admitted pro hac vice)
                                           carlspilly@quinnemanuel.com
 4                                         1300 I. Street, N.W., Suite 900
                                           Washington, D.C. 20005
 5                                         Telephone: 202-538-8000
                                           Facsimile: 202-538-8100
 6
                                           Jomaire A. Crawford (admitted pro hac vice)
 7                                         jomairecrawford@quinnemanuel.com
                                           51 Madison Avenue, 22nd Floor
 8                                         New York, NY 10010
                                           Telephone: (212) 849-7000
 9                                         Facsimile: (212) 849-7100
10                                         Jonathan Tse (CA Bar No. 305468)
                                           jonathantse@quinnemanuel.com
11
                                           50 California Street, 22nd Floor
12                                         San Francisco, CA 94111
                                           Telephone: (415) 875-6600
13                                         Facsimile: (415) 875-6700
14
                                           Attorneys for Defendant Google LLC
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          -5-               Case No. 5:20-cv-03664-LHK-SVK
     GOOGLE’S ADMINISTRATIVE MOTION TO SEAL OPPOSITION TO PLAINTIFFS’ MOTION TO COMPEL
                                                                  REGARDING DISPUTE P3
